DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 1/27/22.  Claims 13-14 have been amended.  Claims 1-18 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  


2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-12 and 15-18 are drawn to a method for providing an information processing system, which is within the four statutory categories (i.e. process).   Claims 13-14 are drawn to an information processing system, which is within the four statutory categories (i.e. machine).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1, and similar independent claims 13 and 15, includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method for providing information in an information processing system, the method comprising: 
acquiring, via a network, biological gas information representing a concentration of benzothiazole of a user detected with a sensor for detecting benzothiazole released from a skin surface of the user; 
obtaining reference information representing an upper limit of a normal range of the concentration of benzothiazole per unit period of time, using a memory storing the reference information representing the upper limit of the normal range; 
and outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the benzothiazole of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining that a frequency with which the concentration of the benzothiazole is than an upper limit of the normal range is an  observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “information processing system”; “network”; and “memory” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could review and determine that the benzothiazole level is more than an upper limit of a reference range.  Accordingly, the claim describes at least one abstract idea.  

Furthermore, dependent claim 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                further defines the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

In relation to claim 7, this claim specifies determining that the benzothiazole is more than the upper limit, which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.


2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for providing information in an information processing system, the method comprising: 
acquiring, via a network, biological gas information representing a concentration of benzothiazole of a user detected with a sensor for detecting benzothiazole released from a skin surface of the user; 
obtaining reference information representing an upper limit of a normal range of the concentration of benzothiazole per unit period of time, using a memory storing the reference information representing the upper limit of the normal range; 
and outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the benzothiazole of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea
acquiring biological gas information with a sensor; obtaining reference information; amount to mere data gathering and/or 
the recitation of storing the reference information; outputting information amounts to an insignificant application, see MPEP 2106.05(g)
amount to mere instructions to apply an exception 
the recitations performing the functions via a network; using a memory; an information terminal amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0094] – [0097] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of a network and user terminal merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claims 13 and 15 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 14 and 16: These claims specify that an informational terminal of the user which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Claims 2-3; 5-12; and 17-18: These claims further describe the acquiring, obtaining and data outputting steps which therefore merely represent insignificant extra-solution (data gathering and outputting) activity (see MPEP § 2106.05(g)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the acquiring; obtaining; storing and outputting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept.  
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: paragraphs [0094] and [0095] of the Specification discloses that the current invention embodiments may include a processor such as a central processing unit (CPU), a field programmable gate array (FPGA), or the like; and a memory, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. acquiring; obtaining; storing; outputting data) and conventional activities previously known to the pertinent industry (i.e. healthcare). 
 Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP § 2106.05(g) and MPEP 2106.05(d)(II),:
Receiving or transmitting data over a network, e.g., using the Internet to gather data,  see Intellectual Ventures v. Symantec – similarly, the current invention acquires information and obtains reference data, and outputs the data to a user terminal over a network;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of reference data on a memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing reference information representing an upper limit in the electronic memory, and retrieving the reference information from memory in order to output information to a user;

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
  
Therefore, claims 1-18 are ineligible under 35 USC §101.


Subject Matter free from Prior Art
Baek (2016/0058376) teaches acquiring information of a user detected with a sensor for detecting information released from a skin surface of the user (para. [098] The GSR sensor 232 may include a GSR response sensor. The GSR sensor 232 may be one of an electrodermal response (EDR) sensor, a psycho galvanic reflect (PGR) sensor, a skin conductance response (SCR) sensor);   and outputting information related to stress of the user to an information terminal (para. [0104] the vital signal controller 170 may acquire a vital signal measured by the sensor unit 210, analyze a parameter of the acquired vital signal, convert the analyzed parameter into vital information, compare a converted stress index with a stress index at the same age range as that of the user of the measured vital signal, and output a result of the comparison.)

Takeo (JP 2014191467 A), the closest foreign reference of record, teaches a system that analyzes the maternal and child health handbook data input by the user and implements the information provided to the user based on the analysis result

Lynberg (Lynberg, Michele; Nuckols, J R; Langlois, Peter; Ashley, David; Singer, Philip; et al.   “Assessing Exposure to Disinfection By-Products in Women of Reproductive Age Living in Corpus Christi, Texas, and Cobb County, Georgia: Descriptive Results and Methods.”  Environmental Health Perspectives.  109.6: 597. National Institute of Environmental Health Sciences. (Jun 2001)) the closest Non Patent Literature of record teaches evaluation of exposure measures for disinfection by-products, with special emphasis on trihalomethanes (THMs). Participants were mothers living in either geographic area who had given birth to healthy infants from June 1998 through May 1999.  Exposure was assessed by sampling blood and water and obtaining information about water use habits and tap water characteristics.

The closest prior arts of record, domestic and foreign patent publications and non-patent literature, teach analyzing biological data to assess the effect on pregnant women.  However, the closest prior art of record fails to teach acquiring information for specifically detecting benzothiazole and specifically outputting information related to stress after analyzing the concentration of benzothiazole during a pregnancy period.  


Response to Arguments
Applicant's arguments filed Jan 27, 2022 have been fully considered but they are not persuasive. 

Applicant traverses the current rejection under 35 USC 101 starting on pg. 9 of the 4/28/22 Remarks.  Applicant argues that the application is statutory because the feature of the biogas being detected with a sensor “cannot possibly be performed by a pen or pencil or by human mind.”  However this argument is not persuasive as Examiner has not determined this limitation of acquiring the biogas as part of the abstract idea.  The acquiring step has been deemed to be an additional limitation directed to insignificant extrasolution activity (data gathering) thus not amounting to a practical application or significantly more than the abstract idea.  


Applicant further argues that the claimed invention is directed to a practical application of “outputting information related to stress of the user to an information terminal so that the user can take appropriate medical action.”  However outputting information alone is not a practical application as it is also just an outputting step which amounts to insignificant extrasolution activity.  IN order to amount to a practical application the Supreme Court and Federal Circuit have considered improving technology, effecting a particular treatment or prophylaxis or implementing with a particular machine as indicative of ensuring that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception  such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Outputting information so that the user can take appropriate medical action may be “practical” in the lay sense of the word but does not amount to a “practical application” as required by Step 2A Prong 2 of the eligibility analysis.  


	Finally Applicant argues on pg. 10 of the Remarks that because there are no prior art rejections the claims teach an inventive concept.  Applicants argues that because there is no prior art applied the limitations cannot be well-understood, routine and conventional.  However, judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  For example Flook and Ultramercial included novel claims that were, nonetheless abstract.  Therefore, although the claims have been found to distinguish over the prior art, they are still directed to an abstract idea without significantly more as established in the two-part analysis set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        4/28/22